          Case 5:18-cv-01201-XR Document 28 Filed 12/18/19 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

SIRIUS COMPUTER SOLUTIONS, INC.                 §
                                                §
               Plaintiff,                       §
                                                §
V.                                              §            Civil Action No. 5:18-cv-1201-XR
                                                §
ROELOF NYDAM.                                   §
                                                §
              Defendant.                        §


               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff Sirius Computer Solutions, Inc. and Defendant Roelof Nydam file this Joint

Stipulation of Dismissal With Prejudice pursuant to Rule 41(a)(1)(ii) of the Federal Rules of Civil

Procedure. The parties agree that this action shall be, and hereby is, dismissed with prejudice.

Each party shall bear its own costs.

Respectfully submitted,

/s/ Christine E. Reinhard                           /s/ Stephen E. Fox
Christine E. Reinhard                               Stephen E. Fox
Texas Bar No. 24013389                              Texas Bar No. 07337260
creinhard@sr-llp.com                                sfox@sheppardmullin.com
Annalyn G. Smith                                    Dwight M. Francis
State Bar No. 18532500                              Texas Bar No. 00785877
asmith@sr-llp.com                                   dfrancis@sheppardmullin.com
SCHMOYER REINHARD LLP                               SHEPPARD, MULLIN, RICHTER & HAMPTON
17806 IH 10 West, Suite 400                         LLP
San Antonio, Texas 78257                            2200 Ross Avenue, 24th Floor
PH: (210) 447-8033                                  Dallas, Texas 75201
FX: (210) 447-8036                                  Telephone: (469) 391-7400
                                                    Facsimile: (469) 391-7401
ATTORNEYS FOR DEFENDANT
SIRIUS COMPUTER SOLUTIONS, INC.                     -and-

                                                    Robert S. Friedman (Admission Pending)
                                                    Rfriedman@sheppardmullin.com


                                                1
Case 5:18-cv-01201-XR Document 28 Filed 12/18/19 Page 2 of 2




                                 Thomas M. Monahan (Admission Pending)
                                 Tmonahan@sheppardmullin.com
                                 SHEPPARD, MULLIN, RICHTER & HAMPTON
                                 LLP
                                 30 Rockefeller Plaza
                                 New York, New York 10112-0015
                                 Telephone: (212) 653-8700
                                 Facsimile: (212) 653-8701

                                 ATTORNEYS FOR DEFENDANT
                                 ROELOF NYDAM




                             2
